Citation Nr: 0015770	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  96-42 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for pyoderma, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an effective date earlier than 
February 14, 1996, for the grant of service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
October 1968.  This case is before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  A May 1996 rating decision 
denied a compensable rating for the veteran's service-
connected pyoderma.  A September 1996 rating decision granted 
service connection for PTSD, effective as of February 14, 
1996.  

In August 1998, a hearing was held before the undersigned, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).  In January 1999, 
the Board remanded this case for additional development.  
While the case was in remand status, a January 2000 rating 
decision assigned a 10 percent rating for the veteran's skin 
condition.  However, this was not a full grant of the benefit 
sought on appeal because a higher disability rating is 
available under Diagnostic Code 7806.  On a claim for an 
original or an increased rating, the claimant is generally 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and such a claim remains in appellate status 
where a subsequent rating decision awarded a higher rating, 
but less than the maximum available benefit.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  Hence, this issue remains before 
the Board.  


FINDINGS OF FACT

1.  The veteran's pyoderma is characterized by subjective 
complaints of itching, particularly during flare-ups, and is 
controlled with use of medication; constant exudation or 
itching, extensive lesions, and/or marked disfigurement are 
not shown.
2.  The veteran filed claims for VA pension benefits in 1979 
and 1982 and, in connection with the claims, he underwent VA 
psychiatric examinations in 1983, 1984, and 1985; he did not 
indicate in the claims, or on VA examination, that he was 
seeking service connection for a psychiatric disorder.

3.  In a notice of disagreement on another issue received on 
June 28, 1996, the veteran first specifically indicated that 
he was seeking service connection for PTSD.

4.  The first medical evidence showing that the veteran has 
PTSD was a VA examination in May 1996.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for pyoderma is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.20, 4.27, and 4.118, Code 7806 (1999).

2.  An effective date earlier than February 14, 1996, for the 
grant of service connection for PTSD is not warranted.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400(b)(2)(i) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Increased rating for pyoderma

This claim is well-grounded.  The claimant asserts that the 
disorder is more severe than reflected by the current rating 
and that he has more frequent outbreaks of the condition.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

When a veteran has presented a well grounded claim, VA has a 
duty to assist him in the development of facts pertinent to 
such claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103.  Here, 
the RO provided the veteran appropriate VA examinations.  
There is no indication of additional VA or private medical 
records that the RO did not obtain.  There is no evidence 
suggesting that there has been a material change in the 
severity of the veteran's service-connected skin condition 
since he was last examined.  The RO complied with the Board's 
1999 Remand instructions.  Therefore, no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  There is sufficient 
evidence to fairly rate the service-connected disability.  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155.  Evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1 
and 4.2.  For a claim for an increased rating, the primary 
concern is the current level of disability.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3.  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The veteran is currently evaluated as 10 percent disabled for 
his skin condition under 38 C.F.R. § 4.118, Code 7806.  
Pyoderma does not have a specific diagnostic code, and it is 
therefore rated under a closely related disease where the 
affected functions, anatomical location, and symptomatology 
are closely analogous.  38 C.F.R. §§ 4.20 and 4.27.  In this 
case, it is rated analogous to eczema.  

Ratings for eczema are dependent upon the location, extent, 
and repugnant or otherwise disabling character of 
manifestations.  Under Diagnostic Code 7806, a 10 percent 
disability rating is warranted for exfoliation, exudation, or 
itching, if involving an exposed surface or extensive area.  
In order to warrant a 30 percent evaluation, the evidence 
would have to show exudation or itching constant, extensive 
lesions, or marked disfigurement.

There is no medical evidence indicating that the veteran has 
scarring or marked disfigurement from his pyoderma.  He 
asserts that he experiences exudation and itching, but there 
is no medical evidence indicating that this is constant.  In 
fact, according to the 1999 VA examination, the outbreaks 
reportedly occur only during the summer months and only every 
other year.  They resolve either spontaneously or with 
treatment.  The veteran does not have extensive lesions.  VA 
examination in 1999 showed no evidence of lesions.  There is 
also no evidence of exfoliation, ulceration, crusting, or 
infection.  

Color photographs taken in 1999 show little evidence of the 
veteran's skin condition.  There were a few red spots, or 
"freckling," but they were barely noticeable.  There was 
clearly no disfigurement.  This examination was conducted in 
July (i.e., during one of the summer months that the veteran 
reports having outbreaks), but the symptoms were of a mild 
level.  Moreover, examination of his feet in March 1996 and 
July 1997 showed they were normal.  Over the last few years 
(i.e., 1996-98), the VA outpatient records show treatment for 
outbreaks of the skin condition on only two occasions - once 
in 1996 and once in 1998.  In conjunction with the findings 
shown on three VA examinations, two of which were conducted 
during the summer months when the veteran allegedly suffers 
from flare-ups, the evidence clearly shows that his skin 
condition is no more than mild.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the current level 
of the veteran's disability in his favor.  However, the 
objective medical evidence does not create a reasonable doubt 
regarding the current level of his disability from pyoderma.  
The rating schedule does not provide for a rating in excess 
of 10 percent without evidence of symptoms such as constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  Therefore, the Board finds that the 
preponderance of the evidence is against the assignment of a 
rating higher than 10 percent for the veteran's pyoderma. 
B.  Earlier effective date for PTSD

On June 28, 1996, the RO received the veteran's notice of 
disagreement with the denial of an increased rating for his 
skin condition.  In that statement, he indicated that he had 
also filed a claim for service connection for PTSD that had 
not been adjudicated.  A close review of the claims file did 
not reveal any prior claim for service connection for PTSD.  

On February 14, 1996, the veteran had filed a claim for an 
increased rating for his "foot and leg problems," as well 
as a claim for nonservice-connected pension.  In connection 
with these claims, the RO ordered several VA compensation and 
pension examinations.  Although the record does not show that 
a psychiatric examination was ordered, such an examination 
was conducted in May 1996.  The examination report 
incorrectly states that PTSD was already service connected, 
and evaluated as 50 percent disabling, and that the veteran 
had applied for increased benefits.  This statement was 
apparently made based on history provided by the veteran, 
since the examiner stated that the claims file was not 
available for review.  The May 1996 VA examination yielded a 
diagnosis of PTSD.  

A September 1996 rating decision, inter alia, granted service 
connection for PTSD effective as of February 14, 1996.  The 
RO noted that there was no record of a claim for PTSD prior 
to June 28, 1996, but that a PTSD examination had been 
requested in March 1996.  The RO therefore concluded that a 
claim for PTSD had been filed prior to March 1996, although 
such a claim was no longer of record.  The RO construed the 
veteran's February 14, 1996, claim for pension as a claim for 
compensation.

The veteran argues that he should be paid compensation for 
PTSD retroactive to 1968, when, allegedly, the disorder was 
first diagnosed with.  He maintains that he was rated as 50 
percent disabled for a neurosis from 1968, although he never 
received compensation for this condition.  At his personal 
hearing in August 1998, he testified that he first received 
treatment and medication for PTSD in 1968 at the VA Medical 
Center (VAMC) in Philadelphia.  He stated that he attempted 
to "reopen" his claim in approximately 1985 and then again 
in 1992-93.  He stated that he had submitted a formal claim 
to the RO in 1992-93.  He indicated that he might have copies 
of correspondence from the RO concerning claims filed prior 
to 1996.  He has not submitted such evidence.  The RO 
attempted to obtain 1968 VA treatment records, but the VAMC 
had no such records.

An examination of the record prior to 1996 revealed no formal 
claim for service connection for PTSD.  The veteran did, 
however, file claims for nonservice-connected pension.  In 
those claims he did not list PTSD as one of his disabilities.  
In conjunction with the claims, he underwent VA examinations 
in 1983, 1984, and 1985, which included psychiatric 
evaluations.  The 1983 examiner concluded that the veteran 
had anxiety and depression secondary to his physical 
illnesses.  A 1983 rating decision assigned a 50 percent 
rating for anxiety and depression for the purpose of 
establishing entitlement to pension benefits.  On examination 
in 1984, the psychiatric examiner concluded that the veteran 
had no psychiatric symptoms, and that no diagnosis of a 
psychiatric disorder was warranted.  Another VA examination, 
in 1985, also concluded that diagnosis of a psychiatric 
disorder was not warranted.  The 1985 examiner specifically 
stated that the veteran did not meet the diagnostic criteria 
for a diagnosis of PTSD. 

Effective dates of VA awards are generally governed by 
38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection or a 
claim reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  The implementing regulation clarifies 
this to mean that the effective date of an evaluation and an 
award of compensation based on an original claim or a claim 
reopened after final disallowance "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400.  

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny 
communication or action indicating an intent to apply for one 
or more benefits."  It must "identify the benefit sought."  
38 C.F.R. § 3.155(a).  VA must look to all communications 
from a claimant that may be interpreted as applications or 
claims - formal and informal - for benefits and is required 
to identify and act on informal claims for benefits.  
Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA 
fails to forward an application form to the claimant after 
receipt of an informal claim, then the date of the informal 
claim must be accepted as the date of claim for purposes of 
determining an effective date.  Id. at 200.

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (1999) 
(emphasis added).

When the veteran filed his claim for PTSD on June 28, 1996, 
it was the first time such a formal claim had been filed 
according to the evidence of record.  The pertinent issue in 
this case is whether the veteran filed a claim for service 
connection for PTSD any earlier than February 14, 1996, and, 
if so, whether any such claim preceded or followed the date 
on which entitlement arose. 

There is no doubt that the veteran filed claims for 
nonservice-connected pension benefits in 1979 and 1982.  VA 
is not automatically required to treat every compensation 
claim as also being a pension claim and vise versa.  38 
C.F.R. § 3.151(a) (1999) (. . . a claim for pension may be 
considered a claim for compensation) (emphasis added).  
Rather, the Secretary has to exercise his discretion under 
the regulation in accordance with the contents of the 
application and the evidence in support of it.  See Stewart 
v. Brown, 10 Vet. App. 15, 18 (1997); see also Willis v. 
Brown, 6 Vet. App. 433, 435 (1994) (the operative word 
"may," in the regulation, clearly indicates discretion).  
38 U.S.C.A. § 5101(a) mandates that a claim must be filed in 
order for any type of benefit to accrue or be paid.  Jones v. 
West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Therefore, 
before the RO can adjudicate an original claim for benefits, 
the claimant must submit a written document identifying the 
benefit and expressing some intent to seek it.  

The veteran's claims for pension benefits in 1979 and 1982 
evidenced no intent to apply for service connection for PTSD.  
The veteran made no mention of PTSD; therefore, there was 
nothing in the 1979 or 1982 applications that could be 
construed as "evidencing a belief in entitlement" to 
compensation for PTSD.  38 C.F.R. § 3.1(p).  None of the 
medical records in the claims file shows that PTSD was 
diagnosed prior to February 1996.  In fact, there was a 
conclusion in 1985 that the veteran did not meet the criteria 
for diagnosis of PTSD.  Under the facts in this case, VA was 
not obligated to consider any of the veteran's claims for 
pension as a claim for compensation for PTSD.  There is 
nothing in the claims that may be inferred to be 
communicating that he sought service connection for PTSD.  
That the RO chose to interpret the February 14, 1996, claim 
as a claim for service connection for PTSD was to the 
veteran's benefit.  

It is also noteworthy that even if any earlier pension claim 
was construed to be a claim for service connection, this, by 
itself, would be insufficient to establish entitlement to an 
earlier effective date for compensation for PTSD.  The 
controlling laws and regulations stipulate that when a claim 
of service connection is filed more than one year after the 
claimant's separation from service, the effective date of 
award of service connection based on such claim shall be the 
date of claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. Entitlement to 
service connection for a disability cannot arise prior to a 
showing that such disability exists.  Here, the first 
recorded diagnosis of PTSD is in May 1996, approximately 3 
months after the RO assigned effective date of award of 
service connection.  Entitlement to service connection arose 
with that diagnosis, and there is no basis under the law for 
an earlier effective date for the grant of service 
connection, and compensation, for the disorder. 




ORDER

A rating in excess of 10 percent for pyoderma is denied. 

An effective date earlier than February 14, 1996, for the 
grant of service connection for PTSD is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals


 

